Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0003 should begin with "Conventional bearings can be used...”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: line 13 should read, "...a contact element arranged between the spring and the thrust element, …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites in part, “…and the side of the thrust element is included in one of the first or the second pump stage”. It is unclear if “the side of the thrust element” recited in Claim 8 is the same as “a side of the thrust element facing the spring” recited in Claim 1, or if it is a different side of the thrust element. Therefore, Claim 8 is indefinite in scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al., hereafter Keller (US 2016/0298638).
Regarding Claim 1, Keller discloses a pump comprising:
a lifting device configured to compensate for axial thrust of a shaft of the pump (paragraphs 0013-0015; Fig. 2 #1 - shaft);
a housing having an inlet for a fluid on a low-pressure side and an outlet for the fluid on a high-pressure side of the pump, and in which the shaft is arranged (paragraph 0033; Fig. 1 #3,4 – stepped casing and discharge casing, respectively, form the housing);
a relief element (paragraph 0036; Fig. 2 #11 – load relieving element as relief element) connected to the shaft in a torque-proof manner and a counter element connected to the housing (paragraph 0038; Fig. 2 #12 – counter element);
the lifting device comprising a spring (paragraphs 0016,0042; Fig. 2 #14 – force-generating element is a spring) and a thrust element connected to the shaft in a torque-proof manner (paragraphs 0042,0048; #11 – side of load-relieving element including armored region #18 as thrust element), and in a start-up state or shut-down state of the pump, a spring force directed in an opposite direction to the axial thrust is capable of being transmitted to the shaft via the thrust element by the spring, so that the relief element and the counter element are separated from each other (paragraphs 0039,0042; Fig. 2 #13 – gap as separation between relief element and counter element); and
a contact element (paragraph 0044; Fig. 2 #15 – axially moveable element with sliding bearing element #16 as contact element) arranged between the spring and the thrust element and a side of the thrust element facing the spring is flow-connected to the high-pressure side in such a way (paragraph 0049; Fig. 2 – side of thrust element facing spring includes armored region #18, flow connected to the high-pressure side via space #9), and a side of the contact element facing the spring is flow-connected to the low-pressure side in such a way that the thrust element and the contact element are capable of being be spaced apart by a pressure difference which is configured to be generated between the side of the contact element facing the spring and the side of the contact element facing the thrust element (paragraphs 0037,0048,0049).
Regarding Claim 2, Keller discloses all the limitations of Claim 1 above. Keller further discloses further comprising a relief chamber arranged in the housing, the side of the contact element facing the spring being flow-connected to the low-pressure side via the relief chamber (paragraphs 0036,0052; Fig. 2 – side of contact element #15 is flow-connected to low pressure space #10 via opening #23).
Regarding Claim 3, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the side of the contact element facing the spring is flow-connected to the inlet of the pump and the side of the thrust element facing the spring is flow-connected to a pumping stage of the pump so that the pressure difference which is configured to be generated corresponds to a pressure difference between a suction pressure and a pumping pressure of the pump (paragraphs 0036,0037,0048,0049).
Regarding Claim 4, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the contact element and the spring are arranged stationary on the housing (Figs. 1,2).
Regarding Claim 5, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein a seal is arranged between the contact element and the housing in such a way that the side of the contact element facing the spring and the side of the thrust element facing the spring are sealed against each other (paragraph 0051; Fig. 2 #20,22 – sealing elements as seal).
Regarding Claim 6, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the lifting device is arranged on one end of the shaft (Fig. 1).
Regarding Claim 7, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the lifting device is arranged on a non-drive side of the pump (Fig. 1).
Regarding Claim 8, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the pump is a multistage pump with at least a first pump stage and a second pump stage, and the side of the thrust element is included in one of the first or the second pump stage (paragraphs 0032,0033; Fig. 1 #2 – rotors as first and second pump stages).
Regarding Claim 12, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the spring is a spiral spring or a disk spring (paragraph 0016; Fig. 2 #14).
Regarding Claim 13, Keller discloses all the limitations of Claim 1 above. Keller further discloses wherein the pump is a product-lubricated pump (paragraphs 0023,0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Drechsel et al., hereafter Drechsel (US 2016/0084258).
Regarding Claim 9, Keller teaches all the limitations of Claim 1 above.
However, Keller fails to teach wherein the shaft is rotatably supported in a shaft bearing.
Drechsel teaches a pump that has a plain bearing arrangement in order to rotatably mount the shaft in the pump (paragraphs 0003,0026; Figs. 1,2 #19 – plain bearing arrangement as shaft bearing). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the pump taught by Keller with the plain bearing arrangement taught by Drechsel, in order to rotatably mount the shaft in the pump (Drechsel paragraph 0003).
Regarding Claim 12, Keller as modified by Drechsel teaches all the limitations of Claim 11 above. Keller as modified by Drechsel further teaches wherein the shaft bearing is a radial bearing (paragraph 0026; Fig. 2 #19).
Regarding Claim 13, Keller as modified by Drechsel teaches all the limitations of Claim 11 above. Keller as modified by Drechsel further teaches wherein the shaft bearing is a plain bearing (paragraph 0026; Fig. 2 #19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Maier et al. (US 2010/0183438) and Pawellek et al. (US 2021/0164473) each teach pump with a radial bearing.
Welschinger (EP 3805570) teaches a lift device for a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745